t c memo united_states tax_court jeffery r simmons and patricia m simmons petitioners v commissioner of internal revenue respondent docket no filed date jeffery r simmons and patricia m simmons pro sese evan k like for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 respondent concedes that petitioners are not liable for the accuracy- unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax continued related penalty under sec_6662 the issues remaining for decision are whether petitioners had unreported income of dollar_figure from the sale of securities whether petitioners are entitled to an earned_income_credit eic and whether petitioners are entitled to an american opportunity_credit all numbers are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in ohio at the time they filed their petition during petitioners opened a trading account with td ameritrade td ameritrade account on date petitioners used their td ameritrade account to purchase big_number shares of taglikeme corp stock taglikeme stock for dollar_figure on date petitioners used their td ameritrade account to sell their taglikeme stock for dollar_figure petitioners also used their td ameritrade account to purchase and sell shares of stock in other corporations continued court rules_of_practice and procedure on date the date of trial petitioner patricia simmons appeared on behalf of petitioners and testified and signed the stipulation of facts during in the aggregate these purchases and sales of stocks other than taglikeme yielded losses of approximately dollar_figure petitioners timely filed their joint federal_income_tax return petitioners reported dollar_figure of wages salaries tips etc and dollar_figure of business income in addition petitioners claimed a dollar_figure eic and a dollar_figure american opportunity_credit petitioners did not report any income from the sale of securities on their tax_return on date respondent issued to petitioners a notice_of_deficiency for the taxable_year petitioners timely filed a petition disputing the determinations in the notice_of_deficiency opinion unreported income gross_income includes all income from whatever source derived including gains derived from dealings in property sec_61 a taxpayer must recognize gain on the sale of stock in an amount equal to the difference between the amount_realized and his or her basis sec_1001 sec_1012 there is no dispute that petitioners purchased big_number shares of taglikeme stock on date for dollar_figure and subsequently sold the shares on date for dollar_figure the difference between the amount_realized from the sale of the taglikeme stock dollar_figure and the cost_basis of the stock dollar_figure is includable in petitioners’ gross_income because petitioners also realized aggregate losses of dollar_figure from other stock transactions in they are entitled to apply the dollar_figure loss against their gain from the disposition of taglikeme stock see sec_1211 accordingly we hold that petitioners received dollar_figure in taxable_income resulting from stock transactions in their td ameritrade account earned_income_credit petitioners claimed a dollar_figure eic for sec_32 permits an eligible_individual an eic sec_32 disallows the eic for certain taxpayers and in pertinent part provides sec_32 denial of credit for individuals having excessive investment_income -- in general --no credit shall be allowed under subsection a for the taxable_year if the aggregate amount of disqualified_income of the taxpayer for the taxable_year exceeds dollar_figure disqualified_income --for purposes of paragraph the term disqualified_income means-- at trial ms simmons acknowledged that petitioners’ gain on the sale of taglikeme stock was includable in their gross_income however she testified that when they filed their tax_return petitioners were unaware that the gain was reportable as income d the capital_gain_net_income as defined in sec_1222 of the taxpayer for such taxable_year sec_32 provides for an inflation adjustment for the aggregate amount of disqualified_income specified in sec_32 is adjusted for inflation to dollar_figure see revproc_2011_52 2011_45_irb_701 the term capital_gain_net_income in sec_32 is defined in sec_1222 to mean the excess of the gains from sales or exchanges of capital assets over the losses from such sales or exchanges there is no dispute that petitioners’ shares of stock which they purchased and sold during are capital assets see sec_1221 pursuant to sec_32 petitioners’ disqualified_income for is dollar_figure which exceeds the dollar_figure threshold for entitlement to an eic accordingly petitioners are not entitled to an eic for american opportunity_credit respondent disallowed petitioners’ claimed american opportunity_credit for the american opportunity_credit is a modified version of the hope scholarship credit and is in effect for tax years to sec_25a the american opportunity_credit provides for a credit against tax equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the credit phases out for taxpayers whose modified_adjusted_gross_income exceeds dollar_figure or dollar_figure for married taxpayers filing joint returns sec_25a in addition up to of this credit may be refundable sec_25a petitioners did not introduce any evidence tending to show that they were entitled to the american opportunity_credit for accordingly we sustain respondent’s disallowance of the american opportunity_credit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy- related penalty under sec_6662 the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving that the determinations are in error rule a 290_us_111
